

117 S2754 IS: To provide funding for the deployment of Next Generation 9–1–1, and for other purposes.
U.S. Senate
2021-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2754IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Ms. Klobuchar (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide funding for the deployment of Next Generation 9–1–1, and for other purposes.1.Deployment of Next Generation 9–1–1(a)Appropriation(1)In generalIn addition to amounts otherwise available, there is appropriated to the Assistant Secretary for fiscal year 2022, out of any money in the Treasury not otherwise appropriated, $10,000,000,000, to remain available until September 30, 2030, to make grants to eligible entities for implementing Next Generation 9–1–1, operating and maintaining Next Generation 9–1–1, training directly related to implementing, maintaining, and operating Next Generation 9–1–1, if the cost related to such training does not exceed 3 percent of the total grant award, and planning and implementation activities, if the cost related to such planning and implementation does not exceed 1 percent of the total grant award.(2)Administrative expensesOf the amount appropriated in this subsection, the Assistant Secretary may use not more than 2 percent to implement and administer this section.(3)Rulemaking requiredNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall, after public notice and opportunity for comment, issue rules to implement this section.(b)Eligibility(1)In generalThe Assistant Secretary shall not make a grant under this section to any eligible entity unless such entity certifies to the Assistant Secretary that—(A)no portion of any 9–1–1 fee or charge imposed by the eligible entity, or (in the case that the eligible entity is not a covered State or Tribal organization) any State or taxing jurisdiction within which the eligible entity will carry out activities using grant funds, will be obligated or expended for any purpose or function other than a purpose or function for which the obligation or expenditure of such a fee or charge is acceptable (as determined by the Federal Communications Commission pursuant to the rules issued under section 6(f)(3) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(3)), as such rules are in effect on the date on which the eligible entity makes the certification) during any period during which the funds from the grant are available to the eligible entity;(B)any funds received by the eligible entity will be used to support the deployment of Next Generation 9–1–1 in a manner that ensures reliability, interoperability, and requires the use of commonly accepted standards;(C)the eligible entity has established, or commits to establish not later than 3 years after the date on which the funds are distributed to the eligible entity, a sustainable funding mechanism for Next Generation 9–1–1 and effective cybersecurity for Next Generation 9–1–1; and(D)no funds received by the eligible entity will be used to purchase, rent, lease, or otherwise obtain covered communications equipment or services (as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)).(2)Other requirementsThe Assistant Secretary shall not make a grant under this section to an eligible entity unless such entity certifies to the Assistant Secretary that—(A)the eligible entity, and (in the case that the eligible entity is not a covered State or Tribal organization) any covered State within which the eligible entity will carry out activities using grant funds, has designated a single officer or governmental body to serve as the point of contact to coordinate the implementation of Next Generation 9–1–1 for such covered State or Tribal organization; and(B)the eligible entity has developed and submitted a plan for the coordination and implementation of Next Generation 9–1–1 consistent with the requirements of the Assistant Secretary that, at a minimum—(i)ensures interoperability, reliability, resiliency, and the use of commonly accepted standards;(ii)enables emergency communications centers to process, analyze, and store multimedia, data, and other information;(iii)incorporates cybersecurity tools, including intrusion detection and prevention measures;(iv)includes strategies for coordinating cybersecurity information sharing between Federal, covered State, Tribal, and local government partners;(v)includes a governance body or bodies, either by creation of a new body or bodies or use of an existing body or bodies, for the development and deployment of Next Generation 9–1–1;(vi)creates efficiencies related to Next Generation 9–1–1 functions, including the virtualization and sharing of infrastructure, equipment, and services; and(vii)utilizes an effective, competitive approach to establishing authentication, credentialing, secure connections, and access in deploying Next Generation 9–1–1, including by—(I)requiring certificate authorities to be capable of cross-certification with other authorities;(II)avoiding risk of a single point of failure or vulnerability; and(III)adhering to Federal agency best practices such as those promulgated by the National Institute of Standards and Technology.(3)Return of fundingIf, after making a grant award to an eligible entity under subsection (a), the Assistant Secretary determines that such eligible entity has acted in a manner not in accordance with the certifications required under this subsection, the Assistant Secretary shall, after affording due process, rescind such grant award and recoup funds from such eligible entity. (c)OversightIn addition to amounts otherwise available, there is appropriated to the Inspector General of the Department of Commerce for fiscal year 2022, out of any money in the Treasury not otherwise appropriated, $10,000,000, to remain available until September 30, 2030, to conduct oversight to combat waste, fraud, and abuse of grant awards made under this section.2.Establishment of Next Generation 9–1–1 Cybersecurity CenterIn addition to amounts otherwise available, there is appropriated to the Assistant Secretary for fiscal year 2022, out of any money in the Treasury not otherwise appropriated, $80,000,000, to remain available until September 30, 2030, to establish a Next Generation 9–1–1 Cybersecurity Center to coordinate with covered State, local, and regional governments on the sharing of cybersecurity information about, the analysis of cybersecurity threats to, and guidelines for strategies to detect and prevent cybersecurity intrusions relating to Next Generation 9–1–1.3.Public Safety Next Generation 9–1–1 Advisory BoardIn addition to amounts otherwise available, there is appropriated to the Assistant Secretary for fiscal year 2022, out of any money in the Treasury not otherwise appropriated, $10,000,000, to remain available until September 30, 2030, to establish a 16-member Public Safety Next Generation 9–1–1 Advisory Board (in this section referred to as the Board), to be comprised of representatives of public safety organizations, to provide recommendations to the Assistant Secretary with respect to carrying out the duties and responsibilities of the Assistant Secretary related to Next Generation 9–1–1, including with respect to the grant program established pursuant to section 31101.4.DefinitionsIn this Act:(1)9–1–1 fee or chargeThe term 9–1–1 fee or charge has the meaning given such term in section 6(f)(3)(D) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(3)(D)).(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(3)Commonly accepted standardsThe term commonly accepted standards means the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity that—(A)enable interoperability; and(B)are—(i)developed and approved by a standards development organization that is accredited by a United States or international standards body in a process that—(I)is open to the public, including open for participation by any organization; and(II)provides for a conflict resolution process;(ii)subject to an open comment and input process before being finalized by the standards development organization;(iii)consensus-based; and(iv)made publicly available once approved.(4)Cost related to planning and implementationThe term cost related to planning and implementation means any cost incurred by an eligible entity related to planning for and preparing an application and related materials as required under this Act.(5)Covered StateThe term covered State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.(6)Eligible entityThe term eligible entity—(A)means a covered State or a Tribal organization; and(B)may be an entity, including a public authority, board, or commission, established by one or more entities described in subparagraph (A).(7)Emergency communications center(A)In generalThe term emergency communications center—(i)means a facility that—(I)is designated to receive a 9–1–1 request for emergency assistance; and(II)performs one or more of the functions described in subparagraph (B); and(ii)may be a public safety answering point, as defined in section 222 of the Communications Act of 1934 (47 U.S.C. 222).(B)Functions describedThe functions described in this subparagraph are the following:(i)Process and analyze 9–1–1 requests for emergency assistance and information and data related to such requests.(ii)Dispatch appropriate emergency response providers.(iii)Transfer or exchange 9–1–1 requests for emergency assistance and information and data related to such requests with one or more facilities described under this paragraph and emergency response providers.(iv)Analyze any communications received from emergency response providers.(v)Support incident command functions.(8)Interoperable; interoperabilityThe term interoperable or interoperability means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and information and data related to such requests, such as location information and callback numbers from a person initiating the request, and then process and share the 9–1–1 requests for emergency assistance and information and data related to such requests with other emergency communications centers and emergency response providers without the need for proprietary interfaces and regardless of jurisdiction, equipment, device, software, service provider, or other factors.(9)Next generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that—(A)employs commonly accepted standards;(B)enables emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;(C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and(D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.(10)Public safety organizationThe term public safety organization means an organization that represents the interests of personnel in—(A)local law enforcement;(B)fire and rescue;(C)emergency medical service; or(D)9–1–1 services. (11)ReliabilityThe term reliability means the employment of sufficient measures to ensure the ongoing operation of Next Generation 9–1–1, including through the use of geo-diverse, device- and network-agnostic elements that provide more than one physical route between end points with no common points where a single failure at that point would cause the operation of Next Generation 9–1–1 to fail.(12)State or taxing jurisdictionThe term State or taxing jurisdiction has the meaning given such term in section 6(f)(3)(D) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(f)(3)(D)).(13)Sustainable funding mechanismThe term sustainable funding mechanism means a funding mechanism that provides adequate revenues to cover ongoing expenses, including operations, maintenance, and upgrades.